Citation Nr: 1418877	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to October 23, 2006 and higher than 30 percent from December 1, 2007 for left hip bursitis, status post arthroscopy (a left hip disability).

2.  Entitlement to an initial rating higher than 10 percent prior to September 24, 2009 and higher than 20 percent on or after September 24, 2009 for lumbosacral strain with degenerative disc disease (a low back disability).

3.  Entitlement to a compensable rating for neurological manifestations of the Veteran's low back disability. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1997 to June 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA), which granted service connection for a left hip disability and assigned a 10 percent rating prior to October 23, 2006 and 30 percent from December 1, 2007; the November 2007 rating decision also granted service connection for a low back disability and assigned a 10 percent rating from June 18, 2001.  The VA Regional Office (RO) in Reno, Nevada issued a rating decision in April 2011, which increased the low back disability rating to 20 percent from September 24, 2009.  Although a higher rating has been assigned for the Veteran's back disability, as reflected in the April 2011 rating decision, the issue remains in appellate status as the maximum initial rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In March 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for issuance of a statement of the case.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2012.  The hearing transcript has been associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of entitlement to a compensable rating for neurological manifestations of the low back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 23, 2006, with regard to the service-connected left hip disability, the Veteran reported pain on motion, but the weight of the evidence of record indicates that the left hip disability was not productive of ankylosis, fracture, malunion, or nonunion of the joint, and was not productive of limitation of flexion to 30 degrees or limitation of abduction with motion lost beyond 10 degrees.

2.  From December 1, 2007, the Veteran's service-connected left hip disability was manifested by pain, weakness, stiffness, and swelling of the left hip as well as a slight antalgic gait with left hip flexion between 95 degrees and 110 degrees, extension of 30 degrees, external rotation of 40 degrees, and abduction of 45 degrees.

3.  From December 1, 2007, the Veteran's left hip disability was not manifested by flexion limited to 10 degrees, ankylosis, fracture, flail joint, malunion, or nonunion of the joint.

4.  Prior to September 24, 2009, the Veteran's low back disability was manifested by forward flexion of 85 degrees with objective evidence of painful motion, a combined range of motion of 220 degrees, and x-ray evidence of degenerative changes of the lumbar spine. 

5.  Prior to September 24, 2009, the Veteran's low back disability was not manifested by forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasms or guarding severe enough to result in the Veteran's abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

6.  Prior to September 24, 2009, the Veteran's low back disability has not resulted in incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period.
  
7.  From September 24, 2009 to March 4, 2013, the Veteran's low back disability was manifested by forward flexion of 60 degrees with objective evidence of painful motion and stiffness, a combined range of motion of 175 degrees, and x-ray evidence of degenerative changes of the lumbar spine as well as muscle spasms or guarding severe enough to result in the Veteran's abnormal gait or scoliosis.

8.  From September 24, 2009 to March 4, 2013, the Veteran's low back disability did not result in forward flexion of the lumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine.

9.  From September 24, 2009 to March 4, 2013, the Veteran's low back disability has not resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.

10.  From March 5, 2013, the Veteran's low back disability has been manifested by forward flexion of 30 degrees with objective evidence of painful motion and stiffness.

11.  From March 5, 2013, the Veteran's low back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to October 23, 2006, the criteria for a rating in excess of 10 percent for the service-connected left hip disability have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5003, 5019, and 5250-5255 (2013).

2.  For the initial rating period starting on December 1, 2007, the criteria for a rating higher than 30 percent for the service-connected left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5003, 5054, 5250-5255 (2013).

3.  For the initial rating period prior to September 24, 2009, the criteria for a rating higher than 10 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2013).

4.  For the initial rating period between September 24, 2009 and March 4, 2013, the criteria for a rating higher than 20 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2013).

5.  For the initial rating period on or after March 5, 2013, the criteria for a 40 percent rating, but no higher, for the service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DCs) 5237, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letters dated March 2002, March 2006, and July 2010.  Taken together, these letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letters also informed the Veteran as to how the VA assigns disability ratings and effective dates.

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for a left hip disability and a back disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including private treatment reports, have been secured.  The RO arranged for VA examinations in March 2002, March 2007, September 2007, and August 2010.  These examinations, taken together, are found to be adequate for rating purposes of rating the issues on appeal.  While the August 2010 examiner was not provided with the case file, he, and all the other examiners, reviewed the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran has challenged the initial disability ratings assigned to his service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  As the Board will discuss in more detail below, the Board finds that symptoms and impairment related to the Veteran's disabilities on appeal does warrant staged ratings due to an increase in severity.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Left Hip Initial Rating Analysis

Disorders of the hips are rated under Diagnostic Codes (DC) 5250 through DC 5255 of 38 C.F.R. § 4.71a (2013).  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under DC 5251 (limitation of extension of the thigh), a 10 percent evaluation is assigned with extension limited to 5 degrees.  38 C.F.R. § 4.71a.  Under DC 5252 (limitation of flexion of the thigh), a 10 percent evaluation is assigned with flexion limited to 45 degrees; a 20 percent evaluation is assigned with flexion limited to 30 degrees; a 30 percent evaluation is assigned with flexion limited to 20 degrees; and a 40 percent evaluation is assigned with flexion limited to 10 degrees.  38 C.F.R. 
§ 4.71a.  Under DC 5253, pertaining to impairment of the thigh, a 10 percent evaluation is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.  DC 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  38 C.F.R. § 4.71a. 

DC 5054 provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  Thereafter, a 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  With moderately severe residuals of weakness, pain, or limitation of motion, a 50 percent rating may be assigned.  The minimum rating assignable is 30 percent.  38 C.F.R. § 4.71a, DC 5054. 

The Board notes that the terms "markedly severe" and "moderately severe" in the criteria under DC 5054 and the terms "moderate" and "marked" in the criteria under DC 5255 are not defined in the VA Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just. 38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013). 



Before October 23, 2006

Service connection for the left hip disability was granted by the RO in a November 2007 rating decision that assigned a 10 percent initial rating for painful or limited motion of the left hip under the provisions of DC 5019.  The Veteran disagreed with the initial rating assigned, contending that his symptoms are worse than rated and that he should be rated higher for the left hip disability.

Since the Veteran has already been assigned an initial rating of 10 percent for painful or limited motion of the left hip, the Board will focus on whether an initial rating in excess of 10 percent is warranted.  The maximum rating under DC 5251 is 10 percent, so that DC will not form the basis for increase.  Under DC 5252, a 20 percent rating is warranted for limitation of flexion to 30 degrees while, under DC 5253, a 20 percent rating is warranted for limitation of abduction with motion lost beyond 10 degrees.  Under DC 5254, an 80 percent rating is warranted for a flail hip joint while, under DC 5255, a 20 percent rating is warranted for malunion of the femur with a moderate hip disability.

After a full review of the clinical and lay evidence, the Board concludes that for the period prior to October 23, 2006, an initial rating in excess of 10 percent is not warranted for the left hip disability.  See 38 C.F.R. § 4.71a.  

Throughout this period, the record indicates that the Veteran complained of pain, tenderness, weakness, stiffness, popping, and clicking of the left hip.  At the February 2004 Board hearing, the Veteran indicated that he had surgery in November 2003 to treat a labral tear of the left hip and that he had felt worse after this surgery.  The Board finds the Veteran competent and credible to describe symptoms of his left hip disability.  See Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465.

VA treatment records during this period show that the most limitation of left hip flexion was to 90 degrees with complaints of pain, popping, stiffness, and clicking of the left hip.  In July 2002, left hip range of motion was intact with no tenderness.  In February 2003, the Veteran had tenderness to palpation over the origin of hip flexors with resisted left hip flexion.  In March 2003, the Veteran had minimal tenderness and resisted left hip flexion.  In May 2003, the Veteran's left hip range of motion testing was within normal limits and the Veteran complained of pain at the terminal few degrees of range of motion.  In November 2003, the Veteran had clicking in the left hip with internal and external rotation in 90 degrees of flexion.  In December 2003, the Veteran had left hip flexion of 135 degrees, external rotation of 30 degrees, and internal rotation of 10 degrees.  In January 2005, the Veteran had painful left hip with internal rotation greater than external rotation at 90 degrees of flexion.  Finally, in July 2006, the Veteran was found to have a torn labrum of the left hip, with full range of motion, good ambulation, and full abduction with complaints of pain.  

Private treatment records show a similar left hip disability picture.  A December 2003 note from Reconstructive Orthopedics PA shows that the Veteran had normal gait with popping.  The Veteran was found to have excellent strength and full range of motion of the left hip with some discomfort at extremes of full flexion.  A November 2004 radiology note by Larchmont Imaging Associates indicates that the left hip was normal.  Moreover, an August 2006 consolation by Dr. Tait indicates that the Veteran had normal gait with tenderness.  Range of motion testing showed normal abduction, mildly limited internal and external rotation with severe pain.  The Board finds that the noted pain has been contemplated by the already awarded 10 percent rating for painful motion.

After a full review and weighing of the clinical and lay evidence, the Board finds that an initial disability rating for the left hip in excess of 10 percent is not warranted prior to October 23, 2006.  For a higher rating under DC 5252, the evidence must indicate limitation of flexion to 30 degrees.  The most limitation of flexion noted in the reports is the 90 degrees found in the left hip during the November 2003 and January 2005 VA outpatient consultations.  For a higher rating under DC 5253, abduction must be limited to less than 10 degrees.  However, the evidence shows abduction beyond that level; abduction was found to be within normal limits throughout the period before October 23, 2006.  See 38 C.F.R. 
§ 4.71a. 

The Board has considered the Veteran's complaints of pain, weakness, stiffness, popping, clicking, and flare ups.  However, the record indicates that the Veteran's claimed symptoms, to the extent that it limited his range of motion, were contemplated by the 10 percent rating for painful or limited motion and did not show that the Veteran's limited motion was to such an extent that an increase initial rating would be warranted.  The evidence of record indicates that the left hip disability is not productive of ankylosis, fracture, malunion, or nonunion of the joints, or a flail hip joint and is not productive of limitation of flexion to 30 degrees or limitation of abduction with motion lost beyond 10 degrees.  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's left hip disability more closely approximates a 20 percent rating under the disability rating schedule prior to October 23, 2006.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-7. 

From December 1, 2007

In the November 2007 rating decision, the RO assigned the minimum rating of 30 percent under DC 5054 for the period starting December 1, 2007 following implantation of a hip prosthesis.  38 C.F.R. § 4.71a.  The Veteran maintains that the symptomatology associated with his left hip disability warrants a rating in excess of 30 percent.  The next higher rating of 50 percent requires moderately severe residuals of weakness, pain, or limitation of motion.

At the February 2012 Board hearing, the Veteran stated that he had pain in the left hip that was relieved but not eliminated by pain medication.  He also indicated that he could not bend at the waist and touch his toes without putting pressure on the left hip.  He also asserted that the left hip disability limits his ability to lift anything that weights more than 20 pounds.  However, the Veteran indicated that his hip is better during this current period than it was prior to the left hip replacement surgery.  Moreover, at a June 2013 VA chiropractic visit, the Veteran indicated that after the left hip replacement surgery, his hip is better but not perfect. 

In conjunction with his claim, the Veteran was afforded a VA examination in August 2010.  At the time of the examination, the Veteran reported having pain, stiffness, weakness, and swelling of the left hip, which are precipitated by sitting for long periods of time and alleviated by stretching exercises.  The Veteran also stated that he had severe weekly flare ups lasting approximately 30 minutes each and less-than-monthly locking episodes of the left hip.  The Veteran indicated having no episodes of dislocation or subluxation.  Walking was limited to one hundred yards and standing was limited to 15 to 30 minutes at a time.  The Veteran reported no deformity, instability, or giving way of the left hip.

Physical examination revealed substantial range of motion of the left hip; active flexion was to 110 degrees with objective evidence of pain, extension was to 30 degrees, and abduction was to 45 degrees.  There was no limitation or change in range of motion with repetitive movement.  The Veteran did report increased pain but there was no ankylosis of the left hip.  The VA examiner noted that the effect of the left hip disability on the Veteran's usual daily activities was mostly mild to moderate.  A diagnosis of status post left total hip arthroplasty was rendered. 

An October 2008 note by Comprehensive Physical Therapy notes complaints of left hip pain that radiates down to the left knee at times with slight antalgic gait.  Physical examination revealed flexion to 95 degrees, external rotation to 40 degrees, and neutral internal rotation.  A January 2009 private treatment record shows normal gait, no swelling, normal active and passive range of motion, normal sensation, and no instability of the left hip.  

A January 2011 VA orthopedic consultation note indicates that the range of motion of the left hip was satisfactory and the Veteran had no major pain in the left hip at that time.  A December 2011 VA physical therapy note shows that the Veteran had non-antalgic gait and ambulated without an assistive device, but used a cane on an occasional basis when the left hip hurts.  A March 2013 chiropractic note indicates that the Veteran's seated hip flexion test was within normal limits and that active left hip extension was limited with a poor movement pattern. 

Based on all the clinical and lay evidence, the Board finds that the Veteran's left hip disability picture does not approximate moderately severe residuals of weakness, pain, or limitation of motion of the left hip.  For the period on or after December 1, 2007, the Veteran's left hip disability has manifested in pain, weakness, stiffness, swelling, and a slight antalgic gait.  The range of motion testing performed during this period reveals substantial range of motion of the left hip with flexion between 95 degrees and 110 degrees, extension to 30 degrees, external rotation to 40 degrees, and abduction to 45 degrees.  In light of the Veteran's statement that his left hip has improved after the hip replacement surgery but not perfect, the Veteran's reported symptoms, and the range of motion testing outlined above, the Board finds that the Veteran's left hip disability picture does not show moderately severe left hip residuals of weakness, pain, and limitation of motion under DC 5054.  38 C.F.R. § 4.71a.  

For a higher rating under DC 5252, the evidence must indicate limitation of flexion to 10 degrees.  But the most limitation of flexion noted in the record during this period is 95 degrees.  The evidence of record indicates that the left hip disability is not productive of ankylosis, fracture, malunion, or nonunion of the joint, or a flail left hip joint.  See 38 C.F.R. § 4.71a, DCs 5250, 5252, 5254, and 5255. 

The Board has also considered whether an initial compensable rating can be assigned under DC 5275 for shortening of bones of the left lower extremity as a result of the left hip replacement surgery.  However, the record indicates that the Veteran's left lower extremity is shorter than the right lower extremity by about a quarter of an inch.  A 10 percent rating under DC 5275 is warranted if one of the extremities is between 11/4 to 2 inches shorter than the other extremity.  As such, a compensable rating under DC 5275 is not warranted.  38 C.F.R. § 4.71a.

For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's left hip disability more closely approximates a disability rating in excess of 30 percent under the disability rating schedule on or after December 1, 2007.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5250, 5252, 5254, 5255, and 5275; DeLuca, 8 Vet. App. at 206-7. 




Low Back Initial Rating Analysis

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 

Before September 24, 2009

Service connection for the low back disability was granted by the RO in a November 2007 rating decision that assigned a 10 percent initial rating under the provisions of DC 5237.  The Veteran disagreed with the initial rating assigned, and maintains that the symptomatology associated with the low back disability warrants a rating in excess of 10 percent.  At the February 2004 Board hearing, the Veteran indicated that he had low back pain, few spasms, and popping in the tailbone.    

The Veteran has already been rated as 10 percent disabled before September 24, 2009.  The Board will focus on whether an initial rating in excess of 10 percent is warranted during this period.  

After a full review of the clinical and lay evidence, the Board finds that for the period prior to September 24, 2009 an initial rating in excess of 10 percent is not warranted for the back disability.  See 38 C.F.R. § 4.71a, General Rating Formula.  Throughout this period, the Veteran's back disability manifested by degenerative changes of the lumbar spine, with forward flexion of 85 degrees and combined range of motion of the lumbar spine of 220 degrees, including due to pain and stiffness.  While there are indications of muscle spasm and abnormal gait, muscle spasm has not been found to be severe enough to cause the Veteran's abnormal gait.  Additionally, there were no incapacitating episodes as a result of the low back disability for which the Veteran is not already separately compensated.

Turning to the record, in March 2002, the Veteran underwent a VA examination.  The VA examiner noted the Veteran's history as a result of the in-service injury and the Veteran reported that he had low back pain that radiated down the left lower extremity to the knee.  The Veteran maintained that pain occurs with prolonged standing and is relieved by sitting or lying down.  Upon physical examination, the Veteran had 90 degrees of forward flexion, 20 degrees of extension, and 45 degrees of lateral flexion.  There was no notation of painful motion throughout the range of motion testing, but the VA examiner noted that the Veteran walked with a slight limp. 

In September 2007, the Veteran underwent a VA examination of the spine, where the Veteran reported that he had sharp low back pain that radiated down the left lower extremity to the knee.  The Veteran indicated that his pain level at that time ranged from no pain to 6 or 7 out of 10 depending on physical activity to include lifting, bending, prolonged sitting, and turning or twisting rapidly.  

Upon physical examination, the Veteran had 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion bilaterally, and 30 degrees of rotation bilaterally with a combined range of motion of the lumbar spine of 240 degrees.  The VA examiner noted that the Veteran complained of lower back discomfort on flexion and extension, especially on extension.  With repetitive movement, The Veteran did not develop significant muscle spasm or guarding, but the VA examiner noticed increasing escalation of low back discomfort.  After repetitive usage, forward flexion was limited to 85 degrees and extension remained unchanged; the VA examiner noted that the there was no change in normal gait after repetitive usage, but the Veteran was unable to touch toe by finger and missed it by several inches.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  IVDS and ankylosis were not noted, but the VA examiner observed symptoms of left radiculitis.

VA treatment records during this period showed full range of motion of the lumbar spine, mild degenerative changes of the lumbar spine, low back popping, some spasm and guarding, and intermittent low back pain, which sometimes radiated down the left lower extremity.  A March 2007 x-ray performed by the VA noted that mild left convexity scoliosis but did not relate such scoliosis to any severe guarding or muscle spasms.  A July 2009 VA chiropractic consultation record shows that the Veteran had 90 degrees of forward flexion, 30 degrees of extension, 20 degrees of lateral flexion bilaterally, and 30 degrees of lateral rotation bilaterally with a combined range of motion of the lumbar spine of 220 degrees.  The VA chiropractic also noted muscle spasm in the lumbar paraspinals bilaterally but did not indicate that such muscle spasm was severe enough to cause abnormal gait.  The Board also notes that some VA outpatient records indicated that the Veteran had some limitation of motion due to pain; however, such records did not provide range of motion measurements that can be used for purposes of rating the back disability on appeal.

With respect to IVDS, the evidence shows that there were no incapacitating episodes sufficient to warrant a higher initial rating.  The evidence demonstrates that the Veteran has not been prescribed bed rest by a physician during this period as a result of an incapacitating episode relating to the lumbar spine.  As such, an initial rating in excess of 10 percent is not warranted based on IVDS.  38 C.F.R. 
§ 4.71a, DC 5243.

The Board has considered and weighed the Veteran's complaints of low back pain and stiffness especially with bending, lifting, prolonged walking, and prolonged sitting.  However, the evidence of record shows that the functional range of motion is not limited due to pain, fatigue, or incoordination sufficient to serve as a basis for a higher initial rating prior to September 24, 2009.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")  

Therefore, for the period before September 24, 2009, the low back disability has manifested by forward flexion of 85 degrees and combined range of motion of the lumbar spine of 220 degrees, including due to pain.  As explained above, while there are some muscle spasm and guarding as well as some indication of abnormal gait, muscle spasm and guarding were not found to be severe enough to cause the abnormal gait.  Furthermore, there were no incapacitating episodes as a result of the back disability.  Therefore, after full review of the clinical and lay evidence, the Board finds that the Veteran's back disability picture more closely approximates the criteria contemplated by the 10 percent rating.  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's back disability more closely approximates a 20 percent rating for the initial rating period prior to September 24, 2009.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a; DeLuca, 8 Vet. App. At 206-7. 

September 24, 2009 to March 4, 2013

In the April 2011 rating decision, the RO increased the initial rating for the back disability to 20 percent effective September 24, 2009 in accordance with the criteria set forth in the General Rating Formula.  See 38 C.F.R. 4.71 a, DC 5237.  The Board will focus on whether an initial rating in excess of 20 percent is warranted from September 24, 2009 to March 4, 2013.  
  
After a full review of the clinical and lay evidence, the Board concludes that for the period from September 24, 2009 to March 4, 2013, an initial rating in excess of 20 percent is not warranted for the back disability.  See 38 C.F.R. § 4.71a, General Rating Formula.  Throughout this period, the Veteran's back disability manifested by degenerative changes of the lumbar spine, with forward flexion of 60 degrees and combined range of motion of the lumbar spine of 175 degrees, including due to pain and stiffness.  Additionally, there were no incapacitating episodes as a result of the back disability for which the Veteran is not already separately compensated.

At the February 2012 Board hearing, the Veteran indicated that he had pain that radiates down to his left lower extremity and that he could not lift anything more than 20 pounds, bend at his wait to touch his toes without putting pressure on his back, or sit for more than 30 minutes at a time.  The Veteran further stated that his low back disability has worsened since the left hip replacement surgery in September 2006 because the new hip resulted in the left lower extremity being shorter than the right lower extremity by about a quarter of an inch.    

In August 2010, the Veteran underwent a VA examination of the spine.  The VA examiner noted the Veteran's history as a result of the in-service injury and the Veteran reported that he has constant, moderate-level pain that radiated down bilateral mid thighs.  The Veteran also stated that he had fatigue, stiffness, weakness, and muscle spasm as a result of the low back disability.  

Upon physical examination, the Veteran had 60 degrees of forward flexion, 20 degrees of extension, 23 degrees of left lateral flexion, 27 degrees of right lateral flexion, 25 degrees of left lateral rotation, and 20 degrees of right lateral rotation with a combined range of motion of the lumbar spine of 175 degrees.  The VA examiner noted objective evidence of pain following repetitive motion, but that there was no additional limitation of motion after three repetitions.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  IVDS and ankylosis were not noted, and the Veteran indicated that there were no incapacitating episodes relating to the back disability during the 12 months prior to the VA examination.  The VA examiner found no gibbus, kyphosis, lumbar lordosis, lumbar flattening, or reverse lordosis; however, the VA examiner noted localized tenderness or guarding severe enough to cause the Veteran's abnormal gait and scoliosis.  The VA examiner rendered a diagnosis of lumbosacral strain with degenerative disc disease and degenerative joint disease and found that the Veteran's disability caused deceased mobility, lack of stamina, weakness, fatigue, and pain.  The VA examiner further noted that the effect of the low back disability on the Veteran's usual daily activities was mostly mild to moderate.  

VA treatment records show that the Veteran complained of low back pain that radiates to his lower extremities, discomfort, limited motion, and tenderness.  A February 2011 VA pain management note indicated that the Veteran complained of constant moderate low back pain that reduced his normal sleep by less than 50 percent, prevented him from sitting or standing for more than half an hour, and limited his walking to a quarter of a mile at a time.  A November 2011 VA pain management note showed complaints of low back pain radiating to the left lower extremity; upon examination, the VA physician found low back tenderness on palpation and noted that range of motion was moderately decreased in flexion, extension, and bilateral side bending.  However, November 2011 VA record did not provide range of motion measurements that can be used for purposes of rating the back disability on appeal.  July and September 2012 VA pain management notes indicates that the Veteran had tenderness on palpation of the low back with radiation to the left lumbosacral paraspinous muscles; flexion and rotation were limited with discomfort while extension was full without discomfort.  The assessment was mild lumbar disc degeneration and lumbar spondylosis. 

With respect to IVDS, the evidence shows that there were no incapacitating episodes sufficient to warrant a higher initial rating.  The evidence demonstrates that the Veteran has not been prescribed bed rest by a physician during this period as a result of an incapacitating episode relating to the lumbar spine.  As such, an initial rating in excess of 20 percent is not warranted based on IVDS.  38 C.F.R. 
§ 4.71a, DC 5243.

The Board has considered and weighed the Veteran's statements regarding the worsening of his back disability as a result of the left hip replacement as well as his complaints of low back pain and stiffness especially with bending and prolonged walking and sitting.  However, as explained above, the evidence of record shows that the functional range of motion is not limited due to pain, fatigue, or incoordination sufficient to serve as a basis for a higher initial rating for the period from September 24, 2009 to March 4, 2013.  See Mitchell, 25 Vet. App. 32.  For this period, the Veteran's back disability manifested by forward flexion of 60 degrees and combined range of motion of the lumbar spine of 170 degrees, including due to pain.  There were also muscle spasm and guarding that were found to be severe enough to cause the Veteran's abnormal gait.  There were no incapacitating episodes as a result of the back disability.  All of these symptoms correspond to the 20 percent rating under DC 5237.  38 C.F.R. § 4.71a.

Therefore, after full review of the clinical and lay evidence, the Board finds that the Veteran's back disability picture more closely approximates the criteria contemplated by the 20 percent rating.  For the reasons outlined above, the preponderance of the evidence weighs against a finding that the Veteran's back disability more closely approximates a disability rating in excess of 20 percent rating for the period from September 24, 2009 to March 4, 2013.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DCs 5237 and 5243; DeLuca, 8 Vet. App. At 206-7. 

From March 5, 2013

VA and private treatment records indicate that the Veteran's low back disability has manifested in forward flexion of the lumbar spine of 30 degrees since March 5, 2013.  Therefore, the Board finds that the weight of the evidence supports an initial rating of 40 percent effective March 5, 2013 for the Veteran's low back disability.  38 C.F.R. 4.71 a, DC 5237.  The Board will focus on whether an initial rating in excess of 40 percent is warranted from March 5, 2013.

The next higher rating of 50 percent under the General Rating Formula requires evidence of unfavorable ankylosis of the lumbar spine.  Under DC 5243, a 60 percent rating is assigned for evaluation of IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence does not warrant an initial rating higher than 40 percent from March 5, 2013 for the Veteran's low back disability.  38 C.F.R. 4.71 a, DCs 5237 and 5243.  

March and June 2013 VA chiropractic notes show that the Veteran complained of dull low back pain with radiating sharp pain to the right thigh.  The Veteran rated the pain at 0 out of 10 when sleeping and 7 to 8 out of 10 when he is awake; he indicated that low back pain decreases to 5 out of 10 with pain medication.  The Veteran reported that the pain is aggravated by bending, lifting, and prolonged sitting and relieved with getting up and moving around, heating or cooling packs, and chiropractic treatment.  The VA chiropractors assessed chronic lumbar strain with underlying degenerative disc disease with osteoarthritis. 

Upon physical examination in March 2013, the Veteran had 30 degrees of forward flexion, 30 degrees of extension, 10 degrees of lateral flexion bilaterally, and 25 degrees of lateral rotation bilaterally with a combined range of motion of the lumbar spine of 130 degrees.  Upon physical examination in June 2013, the Veteran had 30 degrees of forward flexion, 20 degrees of extension, 5 degrees of lateral flexion bilaterally, and 25 degrees of lateral rotation bilaterally with a combined range of motion of the lumbar spine of 110 degrees.  

Therefore, for this period, the Veteran's back disability has manifested by pain that radiates to the Veteran's right lower extremity as well as forward flexion of 30 degrees and combined range of motion of the lumbar spine of 110 degrees, including due to pain.  With respect to IVDS, the evidence shows that there were no incapacitating episodes sufficient to warrant a higher initial rating.  The evidence demonstrates that the Veteran has not been prescribed bed rest by a physician since March 5, 2013 as a result of an incapacitating episode relating to the lumbar spine.  As such, an initial rating in excess of 40 percent from March 5, 2013 is not warranted based on IVDS.  38 C.F.R. § 4.71a, DC 5243.

The Board also finds, as discussed above, that there is no evidence that the Veteran' low back disability has resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula, DC 5243, inappropriate.

Further, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that the Veteran is being rated for limitation of motion of the lumbar under DCs 5237 and 5243, that any such pain and its effect on the Veteran's range of motion is contemplated in the ratings currently assigned.  As such, the Board finds that an initial rating higher than 40 percent since March 5, 2013 is not warranted for the Veteran's low back disability based on any additional functional loss.  38 C.F.R. §§ 4.40, 4.45, or 4.59; Mitchell, 25 Vet. App. 32. 

Therefore, after full review of the clinical and lay evidence, the Board finds that the Veteran's back disability picture more closely approximates the criteria contemplated by the 40 percent rating for the period starting on March 5, 2013.  
38 C.F.R. § 4.71a, DC 5237 and 5243.  For the reasons outlined above, the preponderance of the evidence weighs against a finding that the Veteran's back disability more closely approximates a disability rating in excess of 40 percent rating from March 5, 2013.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5237 and 5243; DeLuca, 8 Vet. App. At 206-7. 

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board finds that, in this case, the impairment and symptoms attributable to the Veteran's low back disability are fully contemplated by the schedular rating criteria.  The Veteran's back disability has manifested in degenerative changes to the spine and painful movement, muscle spasm, guarding, scoliosis and antalgic gait as well as pain radiating to the lower extremities and stiffness after prolonged periods of sitting down.  The schedular criteria for rating the back disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability of the back throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that the schedular rating criteria contemplate the Veteran's left hip disability and the symptoms associated with such disability including limitation of motion, difficulty standing, sitting, walking, and pain.  The schedular rating criteria pertaining to the Veteran's left hip disability provide for ratings based on limitation of motion, including due to pain and other orthopedic factors such as weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Because the schedular rating criteria are adequate to rate the Veteran's left hip disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  


ORDER

An initial rating higher than 10 percent prior to October 23, 2006 for the service-connected left hip disability is denied. 

An initial rating higher than 30 percent from December 1, 2007 for the service-connected left hip disability is denied.

An initial rating higher than 10 percent prior to September 24, 2009 for the service-connected low back disability is denied.

An initial rating higher than 20 percent between September 24, 2009 and March 4, 2013 for the service-connected low back disability is denied.

An initial rating of 40 percent, but no higher, from March 5, 2013 for the service-connected low back disability is granted.


REMAND

TDIU

Entitlement to TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In the June 2011 VA Form 9, the Veteran indicated that the VA should consider him unemployable due to his service-connected disabilities.  Taking Rice into consideration, the Board is construing this statement in the June 2011 VA Form 9 to be a new claim for TDIU.  However, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with a TDIU claim.  Moreover, a VA opinion is necessary to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Additionally, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be acquired, if it is determined to be necessary by the RO.

Neurological Manifestations of Low Back Disability

The record indicates that the Veteran has radiculitis and radiculopathy that are related to the low back disability.  However, the Veteran has not been provided with a VA examination to identify and assess the current severity of any neurological manifestations of the low back disability.  Therefore, an examination should be undertaken.
  
Accordingly, the issues of entitlement to TDIU and a compensable rating for neurological manifestations of the low back disability are REMANDED for the following actions:

1. Provide the Veteran with the appropriate VCAA notice relating to a claim for TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to TDIU.

2. Obtain all outstanding VA treatment records of the Veteran, includes those pertaining to all neurological conditions related to the Veteran's low back disability.  Efforts to obtain all these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.

3. Schedule the Veteran for an examination to identify and assess the severity of any neurological abnormalities associated with the low back disability.  The examiner should specifically comment on the relationship between any identified neurological abnormality, to include radiculopathy and radiculitis, and the low back disability.   

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

4. Thereafter, afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the Veteran's employability.  The claims file must be provided to the examiner.

The examiner should review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) or to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  

A rationale should be given for all opinions and conclusions rendered.  

5. Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


